DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Non-Final office action based on application 16/679,274 filed November 10, 2019. Claims 1-26 are currently pending and have been considered below. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, & 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuura (Pre-Grant Publication 2017/0307937).
Regarding claim 1, Matsuura disclose a LED light source comprising:
A common substrate (Fig. 2, 15)
N number of red LED chips (Fig. 1, R), M number of green LED chips (G), and X number of blue LED chips (B), the N number of red LED chips, the M number of green LED chips, and the X number of blue LED chips being arranged and packaged on the common substrate; wherein:
the red LED chips, the green LED chips, and the blue LED chips are all monochromatic LED chips, with N, M, and X being integers greater than 1;
distances between any two adjacent said red LEDs chip are substantially consistent, distances between any two adjacent said green LED chips are substantially consistent, and distances between any two adjacent said blue LED chips are substantially consistent (See Fig. 1); and
the red LED chips, the green LED chips, and the blue LED chips are arranged in a manner such that the sum of the distances from any of the LED chips of a first color to the LED chips of the second color and the third color immediately adjacent thereto is equal to the sum of the distances from any of the LED chips of a second color to the LED chips of the first color and third color immediately adjacent thereto (Fig. 1).

Regarding claim 3, Matsuura further discloses:
he distances from respective red LED chips to corresponding green LED chips immediately adjacent thereto are substantially consistent; the distances from respective red LED chips to corresponding blue LED chips immediately adjacent thereto are substantially consistent; and the distances from respective green LED chips to corresponding blue LED chips immediately adjacent thereto are substantially consistent (Fig. 1).

Regarding claim 19 & 20, Matsuura further discloses:
The light source can formed as a LED panel lamp (Fig. 6a). 

Allowable Subject Matter
Claims 2, 4-18 & 21-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
The following is a statement of reasons for the indication of allowable subject matter:  Claim 2 is considered allowable because none of the prior art either alone or in combination discloses the common substrate is shaped with a recess, wherein the red LED chips, the green LED chips, and the blue LED chips are arranged and packaged on a substantially flat bottom surface of the recess. Claim 4, 6, 7, & 10-13 are also allowable based on their dependency from claim 2.
Claim 5 is considered allowable because none of the prior art either alone or in combination discloses the maximum straight-line distances from any of LED chips of one color to the LED chips of the other two colors immediately adjacent thereto is within a range of 0.2mm ~ 2mm.
	Claim 8 is considered allowable because none of the prior art either alone or in combination discloses wherein the N is 6, the M is 4, and the X is 4. 
Claim 9 is considered allowable because none of the prior art either alone or in combination discloses wherein the N is 4, the M is 3, and the X is 3.
Claim 14 is considered allowable because none of the prior art either alone or in combination discloses comprising a plurality of electrode contacts, and respective LED chips are correspondingly connected, with uniform wiring, to the plurality of electrode 
Claim 25 is considered allowable because none of the prior art either alone or in combination discloses providing a common substrate, wherein a recess is formed on the common substrate, the size of the bottom surface of the recess being equal to or less 25mm2, or preferably 8-25 mm2; and arranging and packaging a plurality of red LED chips, a plurality of green LED chips, and a plurality of blue LED chips on the common substrate, such that the sum of the distances from any of the LED chips of a first color to the LED chips of second color and third color immediately adjacent thereto is substantially approximate to or equal to the sum of the distances from any of the LED chips of the second color to the LED chips of the first color and third color immediately adjacent thereto. Claim 26 is also considered allowable based on its dependency from claim 25.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016.  The examiner can normally be reached on M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDON C FOX/           Examiner, Art Unit 2818                                                                                                                                                                                             

/DAVID VU/           Primary Examiner, Art Unit 2818